Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 5, 7-9, 12, 14-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (United States Patent Application Publication US 2016/0091948), hereinafter Mitchell, in view of Collins et al. (United States Patent Application Publication US 2003/0176952), hereinafter Collins, and  further in view of ROBERTS et al. (United States Patent Application Publication US 2015/0033319), hereinafter ROBERTS.


Regarding claim 1, Mitchell teaches collecting, via respective agents running on respective host servers in a cloud computing environment, respective energy consumption data representing energy consumed by the respective host servers over a time period, ([0020] “Servers (104, 106, and 108) may be hardware components of the cloud based service 102. The servers (104, 106, and 108) may execute one or more applications of the cloud based service 102. The servers (104, 106, and 108) may have hardware components that consume power. Power may be a measure of energy such as voltage used across a time period.” [0024] “The power analytics application 214 may capture power consumption data 206 from the server 202. A power analytics component 204 of the power analytics application 214 may transmit the power consumption data 206 to the power analytics application 214. The power analytics component 204 may include one or more client detectors that measure power drawn in one or more components of the server 202. The power drawn by the components may be added to compute the power consumption data 206.” Servers of the cloud based service is interpreted as host servers in a cloud computing environment. The power analytic application or the power analytics component in the server, which is interpreted as respective agents running on respective host servers, capture power across a time period as the power consumption data 206, which is interpreted as collecting respective energy consumption data representing energy consumed by the respective host servers over a time period.)
determining respective energy costs over the time period for the respective host servers based on the respective energy consumption data; ([0037] “The power consumption metrics of the operational group 408 may also be used to suggest that an overused component, that is not malfunctioning, such as the server 402 may be relocated to another location with cheaper utility rates…The utility rates may be compared based on available prices at the locations associated with the cloud based service to determine higher utility rates or lower cheaper utility rates.” The utility rate, which includes the electric cost, is determined based on the power consumption metrics, which includes the power consumption data collected over a time period. Thus, the utility rate of the server is interpreted as respective energy costs over the time period. Furthermore, in order to make suggestion for relocation based on respective energy costs over the time period for the respective host servers based on the respective energy consumption data, the respective energy costs must be determined for the detection and prediction of the respective energy costs.)
determining an action to take with respect to the subset of the respective host servers that are being underutilized to reduce the energy costs. ([0036] “The power consumption data of the operation group 408 may also be analyzed to detect a lower threshold for an optimal power consumption by the operational group 408. The lower threshold may include a lower boundary of power consumption which when fallen below may indicate underutilization of members of the operational group 408, as such wasted energy in maintaining the members operational. Alternatively, members of the operational group 408 may generate alerts that describe the members functioning outside a normal process control lower control limit.” Members, such as servers, of the group as shown in Fig. 4 indicating underutilization is interpreted as the subset of the respective host servers that are being underutilized. Underutilized server is indicated as wasted energy, which is interpreted as being underutilized to reduce the energy costs. Then, alerts of underutilized server to reduce the energy costs is generated, which is interpreted as determining an action to take with respect to the subset of the respective host servers that are being underutilized to reduce the energy costs.)
However, Mitchell does not teach identifying a subset of the respective host servers that are being underutilized based on the respective energy consumption data and the respective energy costs.
Collins teaches identifying a subset of the respective host servers that are being underutilized based on the respective energy consumption data and the respective energy costs. ([0046] “the data base engine 48 is capable of generating real-time energy consumption bills, since energy consumption information is received real-time at the primary server 44.” [0047] “Since the primary server 44 receives energy usage information across the network 12 in a real-time basis, the database engine 48 can perform numerous calculations on the data to determine the current energy costs being paid by the facility.” [0048] “If the database engine 48 calculates that the cost of each additional energy unit would be greater than the cost of producing the same energy unit by the generator 42, the primary server 44 would generate a signal indicating that the generator 42 should be started to provide supplemental energy.” Energy consumption information, energy consumption bills, and cost of producing energy of a plurality of devices of the server including a generator as shown in Fig. 1 and 2 are interpreted as the respective energy consumption data and the respective energy costs of a subset of the respective host. The energy cost of the generator to provide supplemental energy being lower than the cost of additional energy unit is interpreted as the generator, which can provide additional energy, is underutilized to provide less energy. Thus, based on the energy cost to provide additional energy and energy consumption for the subset of the respective host servers, the generator is identified as identifying a subset of the respective host servers that are being underutilized based on the respective energy consumption data and the respective energy costs.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell by incorporating the teaching of Collins to identify a subset of the respective host servers that are being underutilized based on the respective energy consumption data and the respective energy costs. They are all directed toward power management in a networked server. As recognized by Collins, a move has been made to deregulate the electric power industry, which would allow electric customers to purchase electric power from the cheapest source, regardless of where the source is located. ([0002]) Therefore, using an energy information and control system to monitor energy ([0007]) Therefore, it would be advantageous to incorporate the teaching of Collins to identify a subset of the respective host servers that are being underutilized based on the respective energy consumption data and the respective energy costs in order to reduce the energy cost.
However, Mitchell in view of Collins does not teach wherein the respective agents communicate with hardware on each of the respective host servers using a unified application programming interface (API).
ROBERTS teaches wherein the respective agents communicate with hardware on each of the respective host servers using a unified application programming interface (API). ([0035] & [0054] “the custom software on smart client device 28 may also include a unified API framework that is used for communication with agent devices 30 that operate in the API mode, as described in greater detail below.” The custom software on smart client device, which is interpreted as the respective agents, communicates with agent devices as shown in Fig. 1, which is interpreted as hardware on each of the respective host servers, using a unified API framework.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell in view of Collins by incorporating the teaching of ROBERTS of the respective agents ROBERTS, if agent devices communicate using different communication protocols, the unified API on smart server would also perform the function of translating between the agent specific communication protocols and a common communication protocol. ([0070]) A single remote application on remote device such as the unified API can communicate with different agent devices using different communication protocols and allow centrally adjusting the API translations in the unified API on a smart server. ([0070]) Therefore, it would be advantageous to incorporate the teaching of ROBERTS of the respective agents communicating with hardware on each of the respective host servers using a unified application programming interface (API) in order to communicate different devices using different communication protocols using a single application and centrally adjust the API translation in the unified API.

Regarding claim 2, Mitchell in view of Collins and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
Mitchell, as modified above, further teaches initiating the action. (Fig. 7 “PRESENT THE POWER CONSUMPTION METRICS IN A BUSINESS INTELLIGENCE DATA STRUCTURE” [0035] “In response to detecting the power consumption metrics of the server 402 exceeding the upper threshold, an alert may be generated to inform a stakeholder of the cloud based service that a status of the server 402 may be overused, incorrectly configured, or malfunctioning.” [0036] “In response to detecting the power consumption metrics of the server 402 to fall below the lower threshold, an alert may be generated to inform a stakeholder of the cloud based service that a status of the server 402 may be underused, incorrectly configured, and malfunctioning.” Generating an alert to the stakeholder to notify the overuse, underuse, incorrectly configured, and malfunctioning is interpreted as initiating the action.)	

Regarding claim 4, Mitchell in view of Collins and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
Mitchell, as modified above, further teaches presenting an alert identifying the subset of the respective host servers that are being underutilized. ([0061] “an alert to inform a stakeholder of the cloud based service that a status of the server is one or more from a set of: underused…” Generating an alert to inform a stakeholder of the server being underused is interpreted as presenting an alert identifying the subset of the respective host servers that are being underutilized.)

 5, Mitchell in view of Collins and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
Mitchell, as modified above, further teaches wherein the respective energy consumption data includes power consumption data representing power consumed by the hardware of the respective host servers. ([0020] “Servers (104, 106, and 108) may be hardware components of the cloud based service 102. The servers (104, 106, and 108) may execute one or more applications of the cloud based service 102. The servers (104, 106, and 108) may have hardware components that consume power. Power may be a measure of energy such as voltage used across a time period.” [0021] “Power consumption of the servers (104, 106, and 108) may be monitored and analyzed by a power analytics application 114 that executes on a server 110.” The power consumption of the servers, which are power consumed by the server such as the hardware components, is interpreted as power consumption data represent representing power consumed by the hardware of the respective host servers.)

Regarding claim 7, Mitchell in view of Collins and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
Mitchell, as modified above, further teaches presenting the respective energy consumption data ([0028] “A graph may be generated that include the processor energy consumption 324 and power consumption metrics of the server 302 to illustrate a relationship between the processor energy consumption 324 and the power consumption metrics of the server 302. The graph may be included in the business intelligence data structure.” A graph presenting the power consumption metrics of the server is interpreted as presenting the respective energy consumption data for display.) and respective energy cost data representing the respective energy costs for display. ([0037] “The power consumption data may be analyzed to detect and predict long term increases or decreases in the power consumption metrics to relocate the server 402. The server 402 may suggested for relocation to a location with cheaper utility rates when detecting and predicting long term increases in power consumption or to a location with higher utility rates with additional space capacity when detecting and predicting long term decreases in power consumption.” The utility rates for the server includes the electricity, which is interpreted as respective energy cost data representing the respective energy cost. The relocation based on the utility rates or the respective energy cost data is suggested, which is interpreted as presenting respective energy cost data representing the respective energy costs. In order to suggest such data to the user or the stakeholder, the suggestion is alerted or presented by the display.)

Regarding claim 8, Mitchell in view of Collins and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
Mitchell, as modified above, further teaches forecasting future energy consumption and future energy costs based on the respective energy consumption data and respective energy costs. ([0037] “The power consumption data may be analyzed to detect and predict long term increases or decreases in the power consumption metrics to relocate the server 402. The server 402 may suggested for relocation to a location with cheaper utility rates when detecting and predicting long term increases in power consumption or to a location with higher utility rates with additional space capacity when detecting and predicting long term decreases in power consumption.” The prediction of long term increases or decreases in the power consumption metrics and utility rates is interpreted as forecasting future energy consumption and future energy costs. Such prediction is based on the energy consumption data of the server and the energy costs of a location with cheaper utility rates.)

Regarding claims 9, 12, 14, and 15, the claims 9, 12, 14, and 15 are the apparatus claims of the method claims 1, 5, 7, and 8. The claims 9, 12, 14, and 15 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Mitchell in view of Collins and further in view of ROBERTS teaches all the limitations of the claims 9, 12, 14, and 15.

16, and 18-20, the claims 16, and 18-20 are the non-transitory computer readable medium comprising computer executable instructions stored thereon of claims of the method claims 1, 5, 6, and 8. Mitchell further teaches the non-transitory readable medium comprising computer executable instructions stored. ([0016] “Embodiments may be implemented as a computer implemented
process (method), a computing system, or as an article of manufacture, such as a computer program product or computer readable media. The computer program product may be a computer storage medium readable by a computer system and encoding a computer program that comprises instructions for causing a computer or computing system to perform example process(es).”) The claims 16, and 18-20 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Mitchell in view of Collins and further in view of ROBERTS teaches all the limitations of the claims 16, and 18-20. 
	
Claims 3, 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Collins and further in view of ROBERTS as applied to claims 1, 9, and 17 above, and further in view of Brown (United States Patent Application Publication US 2012/0166143), hereinafter Brown.

3, Mitchell in view of Collins and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
Mitchell, as modified above, teaches presenting a description of the action to a user; ([0029] “The increase in power consumption of the server 302 may be highlighted by emphasizing peaks in power consumption graphs of the processor 326 and the server 302 associated with load stress on the server 302.” [0034] “A stakeholder of the cloud based service may be alerted to configure a new asset associated with the operational group 408 to conform to the optimal power consumption.” [0036] “In response to detecting the power consumption metrics of the server 402 to fall below the lower threshold, an alert may be generated to inform a stakeholder of the cloud based service that a status of the server 402 may be underused, incorrectly configured, and malfunctioning.” [0037] “The power consumption metrics of the operational group 408 may also be used to suggest that an overused component, that is not malfunctioning, such as the server 402 may be relocated to another location with cheaper utility rates.” A graph showing a trend associated with load stress on the server and alert to the stakeholder to configure a new asset is interpreted as presenting a description of the action to a user. Furthermore, an alert to inform the status of the server such as underused, incorrectly used, malfunctioning, and overused based on the power consumption metrics are also interpreted as presenting a description of the action to a user.)
Mitchell in view of Collins and further in view of ROBERTS does not teach initiating the action responsive to input from the user.
Brown teaches initiating the action responsive to input from the user. ([0054] “With the historical data, the various entities associated with the system may perform statistical analysis and look for energy consumption trends.” [0067] “(a) adapts a microprocessor device for displaying instructions for performing the monitoring and/or controlling a power device 15; (b) adapts a microprocessor device for displaying (graphically or alphanumerically) statistical data such as power usage or cost of power used; (c) adapts a microprocessor device for supplying control signals, signals representative room temperature, humidity, or other useful information, optionally to data management device 10; and, (d) adapts a microprocessor device for displaying information or instructions from a service provider that may be coupled to data management device 10 from a clearinghouse 54.” [0108] “As showninFIG.11, the script information includes a set of queries, and for each of the queries, corresponding response choices. The script information also includes a selected monitoring device type from which to collect device measurements 44.” [0117] “In step 608, microprocessor 276 prompts the power device by displaying on display 264 "ANSWER QUERIES NOW? PRESS ANY BUTTON TO START". In step 610, microprocessor 276 waits until a reply to the prompt is received from the power device operator. When a reply is received, microprocessor 276 proceeds to step 612. In step 612, microprocessor 276 executes successive display and input commands to display the queries and response choices on display 264 and to receive responses to the queries.” The historical data of the energy consumption trend is displayed for a user. Then, based on the reply from the user to the prompts regarding the power control, the microprocessor executes commands to collect device measurements and the user also selects the power device to be turned down or off, which are interpreted as initiating the action responsive to input from the user.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell in view of Collins and further in view of ROBERTS by incorporating the teaching of Brown of initiating the action responsive to input from the user. They are all directed toward computer networks and the exchange of data between networked computing devices. As recognized by Brown, appliance including microchips have been used for convenience and energy saving. ([0007]) However, by initiating the action responsive to the user, tremendous control over the various household appliances can be realized by the owner, resulting in significant energy saving. Therefore, it would be advantageous to incorporate the teaching of Brown of initiating the action responsive to input from the user in order to improve energy saving by improving the control over the appliances by the user.

10 and 11, the claims 10 and 11 are the apparatus claims of the method claim 3. Mitchell, as modified above, further teaches an interface. ([0051] “Some of the example output devices 642 may include a graphics processing unit 648 and an audio processing unit 650, which may be configured to communicate to various external devices, such as a display or speakers via one or more A/V ports 652.”) The claims 10 and 11 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Mitchell in view of Collins and further in view of ROBERTS and further in view of Brown teaches all the limitations of the claims 10 and 11.

Regarding claim 17, the claim 17 are the non-transitory computer readable medium comprising computer executable instructions stored thereon of claims of the method claim 3. Mitchell further teaches the non-transitory readable medium comprising computer executable instructions stored. ([0016] “Embodiments may be implemented as a computer implemented process (method), a computing system, or as an article of manufacture, such as a computer program product or computer readable media. The computer program product may be a computer storage medium readable by a computer system and encoding a computer program that comprises instructions for causing a computer or computing system to perform example process(es).”) The claim 17 do not further teach or define the limitation over the Mitchell in view of Collins and further in view of ROBERTS and further in view of Brown teaches all the limitations of the claim 17. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Collins and further in view of ROBERTS as applied to claims 1 and 9 above, and further in view of Gopisetty et al. (United States Patent Application Publication US 2011/0208622), hereinafter Gopisetty.
	
Regarding claim 6, Mitchell in view of Collins and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
However, Mitchell in view of Collins and further in view of ROBERTS does not teach the respective energy consumption data includes cooling consumption data representing energy consumed in cooling the respective host servers.
Gopisetty teaches the respective energy consumption data includes cooling consumption data representing energy consumed in cooling the respective host servers. ([0028] “In a data center 200 in FIG. 2, it is assumed that many applications (X) 202, 204, 206, execute on distributed sets of computer resources and servers 210, 212, 214, and they can independently access data in consolidated or distributed storage 220, 222, 224. Cooling zones are provided by cooling units 230, 232, 234.” [0029] “The total power cost (XTotal) for running an application X in a data center 100 or 200 can be mathematically modeled as the sum of the incremental server cost (XPserver), the storage cost (XPstorage), and the cooling cost (XPcooling),” As shown in Fig. 2, each server has cooling unit. Then the power cost includes the cooling cost by the cooling unit for the server, which is interpreted as the respective energy consumption data includes cooling consumption data representing energy consumed in cooling the respective host servers.)	
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell in view of Collins and further in view of ROBERTS by incorporating the teaching of Gopisetty of the respective energy consumption data including cooling consumption data representing energy consumed in cooling the respective host servers. As recognized by Gopisetty, besides generally controlling and limiting all costs, the actual runtime costs of particular program applications being run need to be accounted for and charged to the corresponding customers, projects, and departments. ([0004]) Furthermore, being able to gauge how much power is being consume, or will be consumed by each application is important to being able to track operational costs, resource capacity, and cooling demands. ([0008]) As the operating the server with large resources, the generated heat becomes significant, which resulting high cost for cooling. Thus, it becomes important to account the cooling cost to monitor and predict the cost Gopisetty of the respective energy consumption data including cooling consumption data representing energy consumed in cooling the respective host servers in order to accurately predict the total cost for operating the servers.

Regarding claim 13, the claim 13 is the apparatus claims of the method claim 6. The claim 13 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Mitchell in view of Collins and further in view of ROBERTS and further in view of Gopisetty teaches all the limitations of the claim 13.

Response to Arguments
Applicant's arguments filed 7/22/2021 with respect to “Claim Rejections – 35 U.S.C. 103” have been fully considered but they are not persuasive. 

First, applicant argues:
Mitchell at [0037]. Emphasis added. Notably, there is no suggestion in the above quoted portion of Mitchell or elsewhere in Mitchell regarding "determining respective energy costs over the time period" as required. Rather, Mitchell simply teaches comparing utility rates for different locations associated with the cloud based service in connection with suggesting a server for relocation based on detected or predicted long term/short-term increases/decreases in power consumption. For the Examiner's benefit of understanding, the undersigned points out a non-limiting example of the determination of energy costs for a particular host server 125 over a particular time period (e.g., one month) is discussed in the Specification at [0024] based on the average watt-hours per day consumed by the host server and the price per kilowatt hour1. Clearly, the determination of energy costs over a particular time period is not properly equated with the mere comparison among utility rates.
Remarks page 3.

Examiner respectfully disagrees with applicant’s argument that there is no suggestion in the above quoted portion of Mitchell or elsewhere in Mitchell regarding "determining respective energy costs over the time period" as required. As discussed above in the claim rejection under 35 U.S.C. 103, Mitchell teaches analyzing the power consumption data to detect and predict long term increases or decreases in the power consumption metrics to relocate the server, which is also cited by the applicant in the Remarks Page 3. ([0037]) Furthermore, for comparison of the utility rates for a new location, the power consumption metrics of the server and power consumption data is used to determine or predict the energy costs for the servers, which predicts relocation ([0037]) Thus, based on the power consumption data, the utility rates or costs for power consumption for a long term are determined.

Secondly applicant argues:
As an initial matter, the undersigned points out Collins appears to represent non-analogous art as it relates to the operation of an energy information and control system 10 to regulate usage of a remote generator (e.g., generator 42 of FIG. 1) to produce "supplemental energy output." See Collins at [0036] and [0048], which has no discernable relationship to the field of the invention, which generally relates to providing utilization and cost insights regarding host servers of a cloud computing environment.
…
The undersigned respectfully asserts there is no suggestion in Collins regarding "identifying ... host servers that are being underutilized based on the respective energy consumption data and the respective energy costs." Rather what Collins teaches is during peak demand periods, a remote energy producing generator may be activated to provide supplemental energy to a facility… Meanwhile, the Examiner's interpretation of the generator being underutilized is unsupported by the disclosure of Mitchell and inapplicable to the claim language at issue. There is no mention of underutilization in general, let alone underutilization of host servers in a cloud computing environment. Meanwhile, it is clear from the disclosure of Collins, the generator is only intended for use during emergency situations or during peak demand periods. See Collins at [0047].
Remarks Page 4-5

Examiner respectfully disagrees with the applicant’s argument that Collins does not teach identifying a subset of the respective host servers that are being underutilized based on the respective energy consumption data and the respective energy costs. First of all, with respect to the applicant’s argument that See Collins at [0036] and [0048], which has no discernable relationship to the field of the invention, which generally relates to providing utilization and cost insights regarding host servers of a cloud computing environment, Collins teaches database to perform calculations on data to determine the current energy costs based on energy usage information, which is related to the claimed invention. Secondly, the claim limitation is “identifying a subset of the respective host servers that are being underutilized.” A subset of the respective host servers is some parts of the host servers. Thus, a generator, which is a part of the system as shown in Fig. 1 and paragraph [0025], and [0036] of Collins, is interpreted as a subset of respective host servers. Furthermore, a generator that is not used is interpreted as being underutilized since a generator is utilized under its full use. 

Third, applicant argues:
Mitchell's generation of "an alert ... to inform a stakeholder ... that a status of the server 402 may be underused, incorrectly configured, and malfunctioning" is not properly equated with "determining an action to take ... to reduce the energy costs.” The undersigned respectfully submits generation of an alert to inform a stakeholder is not an action that (in and of itself) will "reduce the energy costs" of underutilized host servers. For the Examiner's benefit of understanding, the undersigned points out two non-limiting examples of actions "to reduce energy costs" that are described in the Specification include migrating the workload of an underutilized host server to another host server and putting an underutilized host server into a power saving mode. See Specification at [0026]. There is no reduction in energy costs attributed to the generation of the alert in Mitchell, nor is there any reasonable expectation of a reduction in energy costs as a result of the mere generation of an alert.
Remarks Page 6

Examiner respectfully disagrees with applicant’s argument that Mitchell's generation of "an alert ... to inform a stakeholder ... that a status of the server 402 may be underused, incorrectly configured, and malfunctioning" is not properly equated with "determining an action to take ... to reduce the energy costs.” An alert non-limiting examples of actions “to reduce energy costs” that are described in the specification include migrating the workload of an underutilized host server to another host server and putting an underutilized host server into a power saving mode, it is not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In Re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/H.K./            Examiner, Art Unit 2187     

/JAWEED A ABBASZADEH/            Supervisory Patent Examiner, Art Unit 2187